         Case 3:18-cr-00260-MPS Document 10 Filed 10/15/18 Page 1 of 2



                          UNITED STATES DISTRICT COURT

                               DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA                  :              3:18-MJ-01564-RAR

                                          :
              V                           :
                                          :
KIMBERLY ROMAN                            :              OCTOBER 15, 2018


                          MOTION FOR RELEASE ON BOND

       The defendant, Kimberly Roman respectfully moves the court that she be

released on bond and in support hereof states the below suggested conditions which

satisfies the burden of convincing the court that she is neither a flight risk nor a danger

to the community:

   1. Ms. Roman will execute a 100,000.00 non-surety bond;

   2. Ms. Roman will comply with all court-imposed conditions, including maintaining

       full time employment, engage in substance abuse evaluation and treatment;

   3. Ms. Roman would surrender any passport in her possession;

   4. Ms. Roman would have no contact with her co-defendant except as necessary

       for childcare issues;

   5. Ms. Roman will maintain living in her residence at 283 Prospect St (2nd floor),

       Willimantic, CT;

   6. Ms. Roman will continue her current full-time employment at Lowe’s distribution

       center;

   7. If necessary, Ms. Roman’s cousin, Tiffany Caraballo will also sign a 100,000 non-

       surety bond.
         Case 3:18-cr-00260-MPS Document 10 Filed 10/15/18 Page 2 of 2




   The defendant respectfully requests that she be released on bond and further

represents she would abide by any other conditions the court may impose.




                                           RESPECTFULLY SUBMITTED,


                                           /s/    E. Gregory Cerritelli_____________
                                           By:    E. GREGORY CERRITELLI
                                                  FEDERAL BAR NO: ct20784
                                                  2 LINCOLN STREET
                                                  NEW HAVEN, CT 06510
                                                  TEL NO: 203-624-6115


                                         CERTIFICATION

       I hereby certify that on this 15th day of October, 2018, a copy of the foregoing
Motion was filed electronically and served by mail on anyone unable to accept
electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of
the Court’s electronic filing system or by mail to anyone unable to accept electronic filing
as indicated on the Notice of Electronic Filing. Parties may access this filing through the
Court MC/ECF System.



                                           /s/     E. Gregory Cerritelli_____________
                                                  E. GREGORY CERRITELLI
